United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20157
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus


JACKIE L. LEARED,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 4:01-CR-523-1
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel for Jackie L. Leared,

has moved for leave to withdraw from this appeal and has filed a

brief and supplemental letter brief, as required by Anders v.

California, 386 U.S. 738 (1967).   Leared has not filed a

response.   Our independent review of the brief, supplemental

letter brief, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20157
                                -2-

counsel is excused from further responsibilities herein, and the

appeal is DISMISSED.   See 5TH CIR. R. 42.2.